DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, figure 15, claims 1, 14-16, 19, 23, 32, and 33 in the reply filed on 11/2/22 is acknowledged.  The traversal is on the ground(s) that search and examination could be performed without serious burden.  This is not found persuasive because the election was under 37 CFR 1.475(a) not MPEP 803.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitations “the tip-end face” and “the movement of the pin member”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 33 recites the limitation “the movement of the pin member”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 19, 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2007-216286 A), of record, in view of Binder et al. (US 2007/0000892 A1).
Regarding claim 1, Sato teaches:
A double-action friction stir joining system, comprising: 
a double-action friction stir joining device [friction stir welder shown in figure 1]; 
a dressing member [brush; 0024] ; 
a robot [robot, not shown; 0011]; and 
a control device [some form of control device is inherently present since a robot is present], 
wherein the double-action friction stir joining device includes: 
a pin member [center pin (1)] formed in a cylindrical shape and configured to be rotatable on an axis and reciprocatable in a direction along the axis; 
a shoulder member [shoulder pin (2)] formed in a cylindrical shape, into which the pin member is inserted, and configured to be rotatable on the axis and reciprocatable in a direction along the axis; 
a first rotary driver [motor (3); 0016] configured to rotate the pin member and the shoulder member on the axis, respectively; and 
a tool driver [motor (5)] configured to reciprocate the pin member and the shoulder member along the axis, respectively; 
wherein:
(A) operate the tool driver so that the pin member is thrusted into the shoulder member [see figure 3]; and
(B) operate the first rotary driver so that the shoulder member rotates [0016].
Sato does not teach:
a cleaning mechanism having the dressing member; 
wherein the control device is adapted to perform: 
(A); 
(B); and 
(C) operate the robot so that the robot holds the double-action friction stir joining device and the dressing member contacts an inner circumferential surface of the shoulder member.
Concerning the cleaning mechanism:
Note that Sato cleans the interior of the shoulder and the exterior of the pin with a brush; 0023-0024.
Binder teaches using a mechanically powered rotating brush to clean the inside of a welding nozzle; 0043.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the binder mechanical brush concept into Sato in order to automate the cleaning step of Sato.
Concerning the control device adapted to:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the control device of the robot to control every function of the cleaning steps in order to automate the process.  
Regarding claim 14, Sato does not teach:
wherein the control device operates the tool driver in (A) so that: 
(Al) a tip-end face of the pin member is moved to a first position set in advance; and 
(A2) the tip-end face of the pin member is moved to a second position set in advance, after (Al), at a larger speed than in (Al).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to insert and extract the pin at different speeds based on the welding procedure at hand; minus any unexpected results.  For example, one would insert the pin at a greater speed than when extracting due to the resistance of the material being bonded.  
Regarding claims 19, 23, and 32, the limitations of these claims are addressed in the rejection of claims 1 and 14 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735  

/ERIN B SAAD/Primary Examiner, Art Unit 1735